UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 16, 2010 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 1-905 PPL Electric Utilities Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-0959590 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 - Other Events Item 8.01 Other Events Increase in Distribution Rates On December 16, 2010, PPL Corporation issued a press release announcing approval by the Pennsylvania Public Utilities Commission (“PUC”) of the settlement agreement regarding PPL Electric Utilities Corporation’s (“PPL Electric Utilities”) requested increase in distribution rates.As a result, the PUC has approved a $77.5 million increase in PPL Electric Utilities’ annual distribution revenues, effective January 1, 2011.A copy of the press release is filed as Exhibit 99.1 to this Report and incorporated herein by reference. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 - Press release, dated December 16, 2010, announcing PUC approval of an increase to PPL Electric Utilities’ distribution rates effective January 1, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller PPL ELECTRIC UTILITIES CORPORATION By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller Dated:December 16, 2010
